UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                                 Plaintiff,

                     -against-                                 20-CV-0777 (CM)

                                                              CIVIL JUDGMENT
 DAVE WONGENBERND; DANIEL MARC
 WONGENBERND,

                                 Defendants.

       Pursuant to the order issued February 14, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the February 11, 2020 order

in Calvino v. Fauto L., ECF 1:19-CV-11958, 5 (S.D.N.Y. Feb. 11, 2020), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 14, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
